DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04 November 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-4 are presently under consideration.
Applicant’s amendments to the claims filed with the response dated 26 April 2022 have overcome the rejections of claims 1-3 for indefiniteness under 35 U.S.C. 112(b) and thus these rejections are withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of Peled et al (US 2017/0162864) teaches a metal alloy composition in paras [0122]-[0124] of the general formula MxA where M is an alkali metal such as lithium and A is an element forming an alloy with M such as bismuth, germanium and/or mixtures thereof and cites Li3Bi as an example.
The prior art of Kanatzidis et al (US 6,312,617) teaches a thermoelectric material of the formula AnMmM’nQ2n+m in Column 2 Lines 38-64, where A is an alkali metal such as lithium, M is a metal such as germanium, and M’ is a divalent transition metal such as bismuth.
However, the prior art of record does not teach or make obvious each and every limitation of claim 1 and dependent claims 2-3. Specifically, the prior art of record does not teach a thermoelectric conversion material comprising a composition represented by the chemical formula Li3-aBi1-bGeb, wherein the thermoelectric conversion material has a crystal structure same as BiF3 and has a p-type polarity, and wherein any one of the following formulas (I) to (III) is satisfied: 0 ≤ a ≤ 0.0003, and -a + 0.0003 ≤ b ≤ 0.108 (I); 0.0003 ≤ a ≤ 0.003, and 0 ≤ b ≤ 0.108 (II); and 
    PNG
    media_image1.png
    19
    629
    media_image1.png
    Greyscale

Thus, claim 1 and its dependents claims 2-3 and claim 4 which recites the same allowable subject matter as claim 1 are found allowable over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726